Citation Nr: 0623430	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2. Entitlement to service connection for peripheral 
neuropathy of both lower extremities.

3. Entitlement to service connection for left knee 
degenerative arthritis.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to July 1980.  
The veteran also served with the National Guard, however, the 
records not reflect any periods of active duty for training 
(ACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1. There is no evidence that degenerative disc disease of the 
lumbar spine is related to service.

2. There is no medical evidence of a current diagnosis of 
peripheral neuropathy of both lower extremities.

3. There is no evidence that left knee degenerative arthritis 
is related to service.

4. There is  no medical evidence of a current diagnosis of 
bilateral hearing loss.

5. There is no medical evidence of a current diagnosis of 
tinnitus.





CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2005).

2.  Peripheral neuropathy of both lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2005).

3. Left knee degenerative arthritis was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2005).

4. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2005).

5. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with a December 2002 letter 
notification, and then a subsequent letter in February 2006 
as the veteran never received the December 2002 letter. The 
VA fully notified the veteran of what is required to 
substantiate his claims in the notification letter.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letter also specifically notified 
the veteran to provide any evidence in his possession that 
pertains to the claims.  Thus, the Board finds that VA fully 
notified the veteran of what is required to substantiate the 
claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the veteran was provided 
with notice in a April 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records.  The RO requested, but did not receive 
medical records from the veteran's private physician.

The Board notes that there is no VA examination of record.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  
In the present case, the veteran claims that he currently has 
hearing loss, tinnitus and peripheral neuropathy of the lower 
extremities.  However, the veteran did not provide any 
evidence of a current diagnosis or symptoms of any of these 
conditions, and there is no evidence or records that these 
conditions were present in-service or can be associated with 
service.  Additionally, though there is evidence in the 
veteran's reserve records of degenerative arthritis of the 
lumbar spine and arthritis of the left knee, there is no 
indication or evidence that these conditions were incurred 
during active duty; rather, the first mention of any of these 
conditions is decades after service.  The veteran has not 
submitted any evidence or information to support his 
assertions.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for degenerative disc 
disease of the lumbar spine, peripheral neuropathy of both 
lower extremities, left knee degenerative arthritis, 
bilateral hearing loss, and tinnitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In the context of reserve component service, the term 'active 
military, naval or air service' includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23). 

Degenerative Disc Disease of the Lumbar Spine

The veteran claims service connection for degenerative disc 
disease of the lumbar spine.  

Service medical records do not indicate a finding, treatment, 
or diagnosis of degenerative disc disease of the lumbar 
spine.  Reserve records also do not indicate a diagnosis of 
degenerative disc disease of the lumbar spine.    

After service, reserve medical records indicate that the 
veteran was diagnosed with lumbar disc herniation in February 
2001.  

A review of the medical evidence shows that service 
connection for degenerative disc disease of the lumbar spine 
is not warranted.  Service medical records do not document 
any injury or treatment to the lumbar spine.  

However, as degenerative disc disease of the lumbar spine was 
first diagnosed after service, service connection can also be 
established if there is evidence linking the condition to 
service.  38 C.F.R. §§ 3.303(b).  The Board notes that under 
38 C.F.R. § 3.303(b), this nexus requirement can be satisfied 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

In the present case, the veteran does not provide evidence of 
any treatment for his condition until 2001 or decades after 
his separation from service.  Therefore, there is not a 
showing of continuity of related symptomatology after 
discharge.  Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. 
Derwinski, 1 Vet. App. 469.  There is no evidence other than 
his own statements of a lumbar condition since service; and 
these lay statements are of little if any probative value and 
are far outweighed by an absence of any relevant findings for 
so many years post service and by the fact that the veteran 
did not file a claim until recent years.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].
Additionally, the veteran does not assert, nor does the 
evidence show that degenerative disc disease began during his 
reserve component service.  There are no line of duty 
investigations or records which show that a back injury was 
incurred during the veteran's National Guard duty. 

The Board notes that the veteran contends that his current 
degenerative disc disease of the lumbar spine is the result 
of service.  However, this determination is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they are far 
outweighed by the absence of any relevant clinical findings 
for so many years post-service and any evidence of a lumbar 
injury in service.  

In summary, the degenerative disc disease of the lumbar spine 
was not shown in service and was only diagnosed in 2001.  The 
Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the degenerative disc 
disease.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
degenerative disc disease of the lumbar spine is denied.  

Peripheral Neuropathy of the Lower Extremities

The veteran claims service connection for peripheral 
neuropathy of the lower extremities.    

Service medical records do not indicate a finding, treatment, 
or diagnosis of peripheral neuropathy of the lower 
extremities.  Reserve records also do not indicate a 
diagnosis of peripheral neuropathy of the lower extremities.    

As previously noted, the veteran does not offer any lay or 
medical evidence indicating a current diagnosis of peripheral 
neuropathy of the lower extremities.  The veteran indicated 
treatment by a physician and the RO requested records from 
this physician.  However, there is no response of record.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). ("The 
duty to assist is not always a one-way street. If a veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.") 

A review of the evidence shows that service connection for 
peripheral neuropathy of the lower extremities is not 
warranted.  Service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Disability means "impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in disability" 
in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.")  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no medical evidence of a current disability, service 
connection for peripheral neuropathy of the lower extremities 
is not warranted.

Additionally, the veteran does not assert, nor does the 
evidence show that peripheral neuropathy began during his 
reserve component service.  There are no line of duty 
investigations or records which show that peripheral 
neuropathy was incurred during the veteran's National Guard 
duty. 

The Board considered the veteran's statements that he has 
peripheral neuropathy of the lower extremities due to 
service.  However, while the veteran is competent as a lay 
person to report that on which he has personal knowledge, he 
is not competent to offer a medical diagnosis as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board carefully reviewed the record and concluded that 
since there is no evidence of a condition in service or a 
current diagnosis of peripheral neuropathy of the lower 
extremities, a preponderance of the evidence is against the 
veteran's claim for service connection.  Therefore, the claim 
is denied.  

Left Knee Degenerative Arthritis 

The veteran claims service connection for left knee 
degenerative arthritis.  

Service medical records do not indicate a finding, treatment, 
or diagnosis of left knee degenerative arthritis.  Reserve 
records also do not indicate a diagnosis of left knee 
degenerative arthritis.    

After service, reserve medical records indicate that the 
veteran reported left knee swelling in 1988, and that left 
knee arthritis was diagnosed in 1992. 

A review of the medical evidence shows that service 
connection for left knee degenerative arthritis is not 
warranted.  Service medical records do not document any 
injury or treatment to the left knee while on active duty.  

However, as left knee degenerative arthritis was first 
diagnosed after service, service connection can also be 
established if there is evidence linking the condition to 
service.  38 C.F.R. §§ 3.303(b).  The Board notes that under 
38 C.F.R. 
§ 3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

In the present case, the veteran does not provide evidence of 
this condition until 1988, and no evidence of diagnosis until 
1992.  Therefore, there is not a showing of continuity of 
related symptomatology after discharge.  Savage v. Gober, 10 
Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  
There is no evidence other than his own statements of a left 
knee condition in service; and these lay statements are of 
little if any probative value and are far outweighed by an 
absence of any relevant findings for so many years post 
service and by the fact that the veteran did not file a claim 
until recent years.  As previously noted, with respect to 
negative evidence, the Court of Appeals for Veterans Claims 
has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Additionally, the veteran does not assert, nor does the 
evidence show that left knee degenerative arthritis began 
during his reserve component service.  There are no line of 
duty investigations or reserve records which show that a knee 
injury was incurred during the veteran's National Guard duty. 

The Board notes that the veteran contends that his current 
left knee degenerative arthritis is the result of service.  
However, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they are far outweighed by the 
absence of any relevant clinical findings for so many years 
post-service and any evidence of left knee degenerative 
arthritis in service.  

In summary, the left knee degenerative arthritis was not 
shown in service and the first record of a left knee 
condition was in 1988, eight years after active duty. Thus, 
the Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the degenerative disc 
disease.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
left knee degenerative arthritis is not warranted.  



Bilateral Hearing Loss

The veteran claims service connection for hearing loss.  

Service medical records do not indicate a finding, treatment, 
or diagnosis of hearing loss.  Reserve records also do not 
indicate a diagnosis of hearing loss.  On all medical 
evaluations for reserve duty purposes, the veteran did not 
report hearing loss and responded "no" to the question of 
whether he ever had or was having hearing loss.

A 1992 reserve medical record indicates a decrease in hearing 
when compared to the veteran's enlistment audiology 
examination.    

As previously noted, the veteran does not offer any lay or 
medical evidence indicating a current diagnosis of hearing 
loss.  The veteran indicated treatment by a physician and the 
RO requested records from this physician.  However, there is 
no response of record.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). ("The duty to assist is not always a one-
way street. If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.") 

A review of the evidence shows that service connection for 
hearing loss is not warranted.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.")  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
medical evidence of a condition service or a current 
disability, service connection for bilateral hearing loss is 
not warranted.

Additionally, the veteran does not assert, nor does the 
evidence show that bilateral hearing loss began during his 
reserve component service.  There are no line of duty 
investigations or records which show that a hearing loss was 
incurred during the veteran's National Guard duty. 

The Board considered the veteran's statements that he has 
bilateral hearing loss and has also considered the change in 
scores from the veteran's entrance audiological evaluation to 
the 1992 evaluation.  However, while the veteran is competent 
as a lay person to report that on which he has personal 
knowledge, he is not competent to offer a medical diagnosis 
as there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, the Board cannot render an opinion on whether 
this change constitutes hearing loss, or if any hearing loss 
is due to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board cannot render opinions requiring 
medical expertise). 

The Board carefully reviewed the record and concluded that 
since there is no evidence of a current diagnosis of hearing 
loss, a preponderance of the evidence is against the 
veteran's claim for service connection.  Therefore, the claim 
is denied.  

Tinnitus

The veteran claims service connection for tinnitus.  

Service medical records do not indicate a finding, treatment, 
or diagnosis of tinnitus.  Reserve records also do not 
indicate a diagnosis of tinnitus. 

As previously noted, the veteran does not offer any lay or 
medical evidence indicating a current diagnosis of tinnitus.  
The veteran indicated treatment by a physician and the RO 
requested records from this physician.  However, there is no 
response of record.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). ("The duty to assist is not always a one-way 
street. If a veteran wants help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.") 

A review of the evidence shows that service connection for 
tinnitus is not warranted.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.")  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
medical evidence of a condition service or a current 
disability, service connection for tinnitus is not warranted.

Additionally, the veteran does not assert, nor does the 
evidence show that tinnitus began during his reserve 
component service.  There are no line of duty investigations 
or records which show that tinnitus was incurred during the 
veteran's National Guard duty. 

The Board considered the veteran's statements that he has 
tinnitus due to service.  However, while the veteran is 
competent as a lay person to report that on which he has 
personal knowledge, he is not competent to offer a medical 
diagnosis as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
The Board carefully reviewed the record and concluded that 
since there is no evidence of tinnitus in service or a 
current diagnosis of tinnitus, a preponderance of the 
evidence is against the veteran's claim for service 
connection.  Therefore, the claim is denied.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for peripheral neuropathy of both lower 
extremities is denied.

Service connection for left knee degenerative arthritis is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


